Title: To Alexander Hamilton from William Vans Murray, 28 August 1801
From: Murray, William Vans
To: Hamilton, Alexander


The Hague 28 augt. 1801.
Dear Sir,
I have been returned from Paris since nine days. Before I left that city Mr. Vaublanc—Mr. Latour Mauberg & My friend Mr. Fleurieu gave me the inclosed letters for their particular friends & one for you of whom V. speaks by sympathy with a very respectful souvenir of your Kindness to the ladies. These men & many other constitutionalists are in Govt.—& such as these follow rather than give the Tone of B’s administration, wh., be assured as to the theory of govt. for France, is fully up to theirs, & indeed more rational. I wish that extraordinary man to live & hold the throne till France be placed in a situation to speak out & naturally, without a revolution. As far as I can judge this is the only way by wh. her former principles can be recalled into habitual practice & wh.out convulsion. I speak of theory relatively to France herself—as to other nations, such is the state to wh. her infernal revolution has brought all Europe almost, that every question is one of force. This however is nearly as it was. But the great dæmon Democratic philosophy is done, & pretty well chained for a thousand years. So far the disease of the revolution is cured—it’s effects it is true are still felt. B. & time will remove these by gradually replacing as much of the old habits of power & ways of thinking respecting govt & religion, as perhaps is practicable.
I did not intend to say one word of politics—but as I have the misfortune I presume to differ from you in some opinions on our affairs that ought to be in a degree tested by the State of France—I owed it to the candour which you have taught me to love as an ornament as well as a duty to tell you my opinion in this unlaboured way. I beg the favour of you to have the inclosed safely delivered—& to put that addressed “A Mr. Le Breton pour Mr. Sicca à Philadie” in some very sure conveyance. I should have gone in the ship wh. carries this but it wd. be too expensive for me to get on from N. York with a half a dozen trunks—so that I wait for a Baltimore ship. I need not tell you that I am recalled.

Your friend Colbert whose case you did me the honour to recommend to me, has not yet recovered—but will get back nearly all, He believes.
I am with great respect Dear Sir   Yr. mo. ob. sert.
W V Murray.
General Hamilton.
